 INTERNATIONAL HARVESTER CO.International Harvester Company, Columbus Plas-tics Operation and Byrd Hodge. Case 9-CA-2001131 July 1984DECISION AND ORDER REMANDINGBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 2 March 1984 Administrative Law JudgeLowell Goerlich issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a memorandum inopposition to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to remand this proceeding to the judge fora further hearing and for a supplemental decision.The complaint alleges that the Respondent vio-lated Section 8(a)(4), (3), and (1) of the Act by dis-charging Byrd Hodge. Relying on United Technol-ogies Corp., 268 NLRB 557 (1984), the judge foundthat the issues raised by the complaint should bedeferred to the grievance-arbitration provisions ofthe collective-bargaining agreement. For the rea-sons set forth below, we disagree.Hodge filed a charge on 18 August 1983 allegingthat the Respondent had refused to allow him totake a restroom break in retaliation for his griev-ance-filing activity. On 13 September 1983 Hodgefiled an amended charge which, among otherthings, alleged that he had been discharged on 30August 1983 in retaliation for filing his originalcharge with the Board. Following issuance of thecomplaint, a hearing was held before the judge on13 November 1983. In its posthearing brief, the Re-spondent asserted that "this matter is not beforethis tribunal because the same issues have beenraised in an arbitration proceeding pursuant to theparties agreed upon grievance process for resolvingdisputes of this kind." Relying on this statementand the disclosure at hearing that the Union hadrequested arbitration of Hodge's discharge, thejudge issued an order to show cause why this caseshould not be deferred to arbitration in accordwith United Technologies. Both the Respondent andthe General Counsel responded to the judge'sorder. The Respondent argued that the Boardshould defer. The General Counsel argued that de-ferral was contrary to Board law and that UnitedTechnologies did not modify the Board's well-estab-lished position that it would not defer alleged vio-lations of Section 8(a)(4) to private dispute resolu-271 NLRB No. 101tion. The General Counsel further contends thatthe alleged violation of Section 8(a)(4) is so inter-twined with the alleged violations of Section8(a)(3) and (1) that deferral is inappropriate for allissues raised in the complaint.The Board has consistently held that allegationsof an employer's violation of Section 8(a)(4) willnot be deferred to arbitration. In United Technol-ogies, the Board returned to the deferral policyoriginally established in Collyer Insulated Wire' andmade clear that the Board will now defer to arbi-tration complaints alleging a violation of Section8(a)(1), (3), or (5) where the underlying issues arecognizable under the grievance-arbitration provi-sions of the parties' collective-bargaining agree-ment. United Technologies does not address theBoard's established position concerning alleged vio-lations of Section 8(a)(4). The resolution of ques-tions concerning access to Board processes hasalways been held to be solely within the Board'sprovince to decide. McKinley Transport Ltd., 219NLRB 1148, 1151 (1975). In Filmation Associates,2the Board stated:The prohibition expressed in Section 8(a)(4)against discharging or otherwise discriminatingagainst an employee because he has filedcharges or given testimony under the Act is afundamental guarantee to employees that theymay invoke or participate in the investigativeprocedures of this Board without fear of re-prisal and is clearly required in order to safe-guard the integrity of the Board's processes. Inour view the duty to preserve the Board's process-es from abuse is a function of this Board andmay not be delegated to the parties or an arbitra-tor. (Emphasis added.]In addition, we find that where, as here, thereare alleged violations of Section 8(a)(3) and (1) thatare "closely intertwined" with the allegations in-volving Section 8(a)(4), deferral of those statutoryissues is equally inappropriate. To hold otherwisewould be contrary to the Board's establishedpolicy.3Moreover, it would be inefficient for thejudge to resolve only the alleged violation of Sec-tion 8(a)(4) and not the related allegations concern-ing Section 8(a)(3) and (1) where, as here, a hear-ing on all the alleged violations has already beenheld. Accordingly, we will not defer resolution ofthe alleged violations of Section 8(a)(4), (3), and (1)in this case to arbitration and will instead remand' 192 NLRB 837 (1971). This policy had been largely abandoned bythe Board in General American Transportation. 228 NLRB 808 (1977).2 227 NLRB 1721 (1977). Accord: Postal Service, 227 NLRB 1826(1977).a Filmation .4ssociates. supra at 1722.647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe case to the judge for consideration on themerits consistent with this decision.ORDERIt is ordered that this proceeding be remanded toAdministrative Law Judge Lowell Goerlich for afull decision on the merits of the allegations in thecomplaint and for an appropriate order. Thereafter,any party may within the time prescribed by Sec-tion 102.46 of the Board's Rules and Regulationsfile exceptions to the judge's decision.MEMBER ZIMMERMAN, concurring.I agree with my colleagues that the Board's in-terest in protecting access to its processes requiresthat the resolution of any alleged violation of Sec-tion 8(a)(4) not be deferred to arbitration. Further,as I stated in my dissenting opinion in United Tech-nologies Corp., 268 NLRB 557 (1984), I would limitdeferral to cases involving contractual interpreta-tion consistent with the Board's well-reasoned Col-lyer rationale. Accordingly, I concur in the major-ity's finding that deferral of the alleged violationsof both Section 8(a)(3) and (4) of the Act is inap-propriate.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Thecharge in this case filed by Byrd Hodge, an individual,on August 18, 1983, was served on International Har-vester Company, Columbus Plastics Operation (Respond-ent) by certified mail on the same date. An amendedcharge filed by Hodge on September 13, 1983, wasserved by certified mail on the Respondent on the samedate. A complaint and notice of hearing issued on Sep-tember 30, 1983. In the complaint it was alleged that theRespondent had discharged employee Byrd Hodge onAugust 30, 1983, in violation of Section 8(a)(3) and (4) ofthe National Labor Relations Act (the Act). Additionallyit was alleged that the Respondent threatened and co-erced an employee because he filed grievances pursuantto the terms of a collective-bargaining agreement.The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.The matter came for hearing on November 13, 1983,at Columbus, Ohio. Each party was afforded a full op-portunity to be heard, to call, to examine and cross-ex-amine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions of law, and tofile briefs. All briefs have been carefully considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFORI. THE BUSINESS OF THE RESPONDENTAt all times material herein, the Respondent, a Dela-ware corporation with an office and place of business inColumbus, Ohio, herein called the Respondent's facility,has been engaged in the manufacture of fiberglass truckhoods.During the calendar year ending August 30, 1983, theRespondent, in the course and conduct of its business op-erations described above, purchased and received at itsColumbus, Ohio facility products, goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of Ohio.The Respondent is now, and has been at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.1]. THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists, Local 1471,AFL-CIO (the Union), is now, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.III. THE QUESTION OF DEFERRAL TO ARBITRATIONOn January 30, 1984, I issued an Order to Show Causewhy the within case should not be deferred to arbitrationin conformity with the Board's decision in the case ofUnited Technologies Corp., 268 NLRB 557 (1984). Theparties were allowed until February 15, 1984, to respond.The General Counsel and the Respondent respondedwithin the rule. The Respondent urged that this matterbe deferred to arbitration; the General Counsel opposeddeferral on the ground that in the complaint it also wasalleged that the Respondent violated Section 8(a)(4) ofthe Act.In the complaint it is alleged that employee Hodgewas discharged on August 30, 1983, in violation of Sec-tion 8(a)(4) of the Act because he filed a charge with theBoard on August 18, 1983,2 and that employee Hodgewas discharged on August 30, 1983, in violation of Sec-tion 8(a)(3) of the Act because of his union activities.The incident which provoked Hodge's discharge is asfollows: On August 30, 1983, around 12 p.m., GeneralForeman Rawlings was approaching the cafeteria;Hodge was walking toward him, Rawlings said, "HiByrd." Hodge looked at Rawlings and replied, "You'redirty" and "threw a piece of paper toward the garbagecan." Hodge stopped at the cafeteria door and again said,"you're dirty." Rawlings responded, "what" andI In support of this contention the General Counsel cited: United StatesSteel Corp., 264 NLRB 76 (1982); Narragansett Restaurant Corp., 243NLRB 125 (1979); Postal Service, 227 NLRB 1826 (1977); McKinleyTransport Ltd.. 219 NLRB 1148 (1975); and Filmation Associates. Inc., 227NLRB 1721 (1977). These cases must be viewed within the teachings ofUnited Technologies, above.2 The charge read: "On or about June 8, 1983 the above-named em-ployer refused to allow the undersigned to take a restroom break con-trary to its past practice and in retaliation for his grievance filing activi-ty."648 INTERNATIONAL HARVESTER CO."shook" his head. Hodge retorted, "Don't shake youhead at me, mother-fucker." Rawlings replied, "Byrd,you call me mother-fucker again, I'll stop your time.Now, pick up that paper, put it in the garbage can. Ifyou want to talk, we'll talk." Hodge picked up the paperand threw it in the can. He then walked toward Rawl-ings, "got right up close" to him, "got his finger up likethis," and exclaimed, "You're not only a mother-fucker,you're a cocksucker, and its my word against yours."Hodge turned and walked into the cafeteria.It is apparent that United Technologies Corp., above,and Olin Corp., 268 NLRB 573 (1984), have establishednew Board precedents in the field of arbitration deferral.United Technologies specifically overruled the case ofGeneral American Transportation Corp., 228 NLRB 808(1977), and thereby reinstituted the Board's prior policyof allowing 8(a)(3) violations to be deferred to the con-tractual arbitration process. Thus, it tacitly reinstatedNational Radio Co., 198 NLRB 527 (1972), which was ineffect overruled by General American TransportationCorp., above.In overruling General American Transportation Corp.,above, in United Technologies Corp., above at 559, theBoard used this language:Simply stated, Collyer worked well because it waspremised on sound legal and pragmatic consider-ations. Accordingly, we believe it deserves to beresurrected and infused with renewed life.Where an employer and a union have voluntarilyelected to create dispute resolution machinery cul-minating in final and binding arbitration, it is con-trary to the basic principles of the Act for for theBoard to jump into the fray prior to an honest at-tempt by the parties to resolve their disputesthrough that machinery.Contrary to the notion of the majority in GeneralAmerican Transportation, deferral is not akin to abdi-cation. It is merely the prudent exercise of restraint,a postponement of the use of the Board's processesto give the parties' own dispute resolution machin-ery a chance to succeed. The Board's processesmay always be invoked if the arbitral result is in-consistent with the standards of Spielberg.3And finally (at 560, fn. 17) "We simply hold thatwhere contractual grievance-arbitration procedures havebeen invoked voluntarily we shall stay the exercise ofthe Board's processes in order to permit the parties togive full effect to these procedures."3 In Olin Corp., above, 268 NLRB at 574, the Board said:[Tlhe Board expressly retains and fulfills its statutory obligation todetermine whether employee rights have been protected by the arbi-tral proceeding by our commitment to determine in each case wheth-er the arbitrator has adequately considered the facts which wouldconstitute unfair labor practices and whether the arbitrator's decisionis clearly repugnant to the Act.The language quoted above as well as the policy andteachings implicit in United Technologies is equally as ap-plicable to an alleged violation of Section 8(aX4) of theAct as it is to an alleged violation of Section 8(aX3), (1),and (5) of the Act. As was noted by Member Penello inthe case of Postal Service, 227 NLRB 1026, 1027 (1977),"Contrary to my colleagues, I would defer the 8(aX4)issue herein to arbitration as I perceive no real distinc-tion between Section 8(a)(3) and Section 8(aX4) with re-spect to deferral, and would defer the 8(a)(3), 8(a)(4),and 8(a)(1) issues herein to arbitration."I find nothing in the language, teachings, or implica-tions in United Technologies which would lead me to aconclusion that it is not now the intention of the Board,in appropriate cases, such as the one before me, to deferto the arbitral process under the labor agreement. This iswhat I conclude that the resurrection of and infusion ofnew life in Collyer means.Thus, I conclude that the issues raised by the com-plaint should be deferred to the grievance-arbitrationprovision of the collective-bargaining agreement.4CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and it will effectuate the purposes of the Act for ju-risdiction to be exercised herein.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The issues raised by the complaint should be de-ferred to the grievance-arbitration provisions of the col-lective-bargaining agreement under the principles ofUnited Technologies Corp., above.Pursuant to Section 10(c) of the Act I issue the follow-ing recommended5ORDERThe complaint is dismissed, provided that:Jurisdiction of this proceeding is hereby retained forthe limited purpose of entertaining an appropriate andtimely motion for further consideration upon a propershowing that either (a) the dispute has not, with reasona-ble promptness after the issuance of this Decision, beenresolved by amicable settlement in the grievance proce-dure or submitted promptly to arbitration, or (b) thegrievance or arbitration procedures have not been fairand regular or have reached a result which is repugnantto the Act.I The existing collective-bargaining agreement, dated July 1, 1983, be-tween the Respondent and International Association of Machinists andAerospace Workers, its District No. 28, Region 2, Lodge No. 1471 con-tains grievance-arbitration provisions which have been invoked in respectto Hodge's discharge.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."649